DETAILED ACTION
Status of Claims
	This action is in response to the amendments to application 16/352,434 filed on
11/26/2021. Claims 1 and 3-16 are pending and have been examined in this office action. Claims 1, 3-5, and 15-16 have been amended. Claim 2 has been canceled. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/26/2021 has been entered.
 
Response to Arguments
Applicant’s arguments, see page 7, filed 11/26/2021, with respect to the rejection(s) of claims 1 and 15-16 under 35 USC § 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Konrardy et al. U.S. Patent No. 9,940,834 
Hua teaches the amended limitations wherein the collision prevention process includes a process to stop the automatic-driving vehicle (see at least [claim 1] A method for controlling system energy saving in an unmanned vehicle, comprising: determining, via a sensing device and a high-precision map, whether the unmanned vehicle is in a stop-and-wait state; and positioning an unmanned vehicle system in a standby state in response to the unmanned vehicle being in the stop-and-wait state, wherein the unmanned vehicle system performs decision-making and control of auto-driving of the unmanned vehicle including at least one of: vehicle positioning, vehicle travel control comprising speed control and direction control, vehicle stability control, lane retention or anti-collision…) Doing so allows for safe operation of the vehicle platoon as to pause the platoon upon detecting a potential collision. Examiner notes allowable subject matter in claim 4 which details the stopping of the autonomous driving vehicle in the same traffic lane as the fallen load, which is different from the amended limitation in the independent claims.

Allowable Subject Matter
	Claim 4-7 and 10 are objected to as being dependent upon a rejected base claim, but
would be allowable if rewritten in independent form including all of the limitations of the base
claim and any intervening claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Konrardy et al. U.S. Patent No. 9,940,834 (“Konrardy”) in view of MESTRES et al. U.S. Pub. No. 2010/0007500 (“MESTRES”) and Hua et al. U.S. Patent No. 10,719,074 (“Hua”).
Regarding claim 1 as best understood, Konrardy discloses a control apparatus for an automatic-driving vehicle, the control apparatus comprising: a processor programmed to: 
perform a collision prevention process that is a process to prevent another vehicle from colliding with the load of the own vehicle in response to the processor detecting that the load of the own vehicle has fallen from the own vehicle onto the road (see at least [claim 13] The computer system of claim 12, wherein the traffic at the road segment includes: an indication of a vehicle collision on the road segment, an indication of construction occurring on the road segment, a number of vehicles on the road segment, or a number of vehicles planning to exit the road segment; wherein the amount of wear and tear on the road segment includes at least one of: a number of potholes on the road segment, one or more ice patches on the road segment, or one or more cracks in the road segment; and wherein unexpected debris on the road segment includes at least one of: a fallen branch on the road segment, a flooded portion of the road segment, a rock on the road segment, fallen cargo on the road segment, a portion of a shredded tire on the road segment, or broken glass on the road segment.)
Konrardy fails to explicitly disclose the apparatus to detect that a load of an own vehicle that is the automatic-driving vehicle has fallen from the own vehicle onto a road. However, Mestres teaches the apparatus to detect that a load of an own vehicle that is the automatic-driving vehicle has fallen from the own vehicle onto a road; (see at least [¶ 0007] However, as in the previously cited publication to Crider, et al., there is no provision for the driver of a tractor pulling a carrier transporting items of luggage or cargo being able to instantaneously detect or sense the falling off of a particular item and to be able to alert the driver to retrieve the article without any undue delay, so as to be able to timely transport the retrieved item to its required destination at an aircraft, railway train or other vehicle, such as an intercity bus or the like.)
Thus, Konrardy discloses the vehicle control apparatus cited for detecting the falling of an object from an autonomous driving vehicle, and processing instructions for another autonomous vehicle to prevent colliding with the fallen object. Mestres teaches the apparatus to detect that a load of an own vehicle that is the automatic-driving vehicle has fallen from the own vehicle onto a road.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Konrardy and incorporate the teachings of Mestres to detect that a load of an own vehicle that is the automatic-driving vehicle has fallen from the own vehicle onto a road. Doing so allows for safe operation of the vehicle platoon.
Furthermore, Konrardy fails to explicitly disclose stopping the autonomous vehicle. However, Hua teaches wherein the collision prevention process includes a process to stop the A method for controlling system energy saving in an unmanned vehicle, comprising: determining, via a sensing device and a high-precision map, whether the unmanned vehicle is in a stop-and-wait state; and positioning an unmanned vehicle system in a standby state in response to the unmanned vehicle being in the stop-and-wait state, wherein the unmanned vehicle system performs decision-making and control of auto-driving of the unmanned vehicle including at least one of: vehicle positioning, vehicle travel control comprising speed control and direction control, vehicle stability control, lane retention or anti-collision…)	
Thus, Konrardy discloses the vehicle control apparatus for detecting the falling of an object from an autonomous driving vehicle, and processing instructions for another autonomous vehicle to prevent colliding with the fallen object. Hua teaches the collision prevention process to include a process to stop the automatic-driving vehicle.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Konrardy and incorporate the teachings of Hua to include a process for stopping the autonomous driving vehicle during a collision. Doing so allows for safe operation of the vehicle platoon as to pause the platoon upon detecting a potential collision.

Regarding claim 3 as best understood, Konrardy discloses the control apparatus according to claim 1, wherein: the processor is programmed to stop the automatic-driving vehicle on a road shoulder in the collision prevention process (see at least [col. 27, line 31-40] In some embodiments, the controller 204 may anticipate or project an expected incident based upon sensor or external data, allowing the controller 204 to send control signals to minimize the negative effects of the incident. For example, the controller 204 may cause the vehicle 108 to slow and move to the shoulder of a road immediately before running out of fuel. As another example, adjustable seats within the vehicle 108 may be adjusted to better position vehicle occupants in anticipation of a collision, windows may be opened or closed, or airbags may be deployed.) 

Regarding claim 15 as best understood, Konrardy discloses a control system for an automatic-driving vehicle, the system comprising: a processor:  20a non-transitory computer-readable storage medium; and a set of computer-readable instructions stored in the computer-readable storage medium that cause the processor to implement: 
25performing a collision prevention process that is a process to prevent another vehicle from colliding with the load when detected that the load has fallen onto the road (see at least [claim 13] The computer system of claim 12, wherein the traffic at the road segment includes: an indication of a vehicle collision on the road segment, an indication of construction occurring on the road segment, a number of vehicles on the road segment, or a number of vehicles planning to exit the road segment; wherein the amount of wear and tear on the road segment includes at least one of: a number of potholes on the road segment, one or more ice patches on the road segment, or one or more cracks in the road segment; and wherein unexpected debris on the road segment includes at least one of: a fallen branch on the road segment, a flooded portion of the road segment, a rock on the road segment, fallen cargo on the road segment, a portion of a shredded tire on the road segment, or broken glass on the road segment.) 
Konrardy fails to explicitly disclose the apparatus to detect that a load of an own vehicle that is the automatic-driving vehicle has fallen from the own vehicle onto a road. However, However, as in the previously cited publication to Crider, et al., there is no provision for the driver of a tractor pulling a carrier transporting items of luggage or cargo being able to instantaneously detect or sense the falling off of a particular item and to be able to alert the driver to retrieve the article without any undue delay, so as to be able to timely transport the retrieved item to its required destination at an aircraft, railway train or other vehicle, such as an intercity bus or the like.)
Thus, Konrardy discloses the vehicle control apparatus for detecting the falling of an object from an autonomous driving vehicle, and processing instructions for another autonomous vehicle to prevent colliding with the fallen object. Mestres teaches the apparatus to detect that a load of an own vehicle that is the automatic-driving vehicle has fallen from the own vehicle onto a road.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Konrardy and incorporate the teachings of Mestres to detect that a load of an own vehicle that is the automatic-driving vehicle has fallen from the own vehicle onto a road. Doing so allows for safe operation of the vehicle platoon.
Furthermore, Konrardy fails to explicitly disclose stopping the autonomous vehicle. However, Hua teaches wherein the collision prevention process includes a process to stop the automatic-driving vehicle (see at least [claim 1] A method for controlling system energy saving in an unmanned vehicle, comprising: determining, via a sensing device and a high-precision map, whether the unmanned vehicle is in a stop-and-wait state; and positioning an unmanned vehicle system in a standby state in response to the unmanned vehicle being in the stop-and-wait state, wherein the unmanned vehicle system performs decision-making and control of auto-driving of the unmanned vehicle including at least one of: vehicle positioning, vehicle travel control comprising speed control and direction control, vehicle stability control, lane retention or anti-collision…)	
Thus, Konrardy discloses the vehicle control system for detecting the falling of an object from an autonomous driving vehicle, and processing instructions for another autonomous vehicle to prevent colliding with the fallen object. Hua teaches the collision prevention process to include a process to stop the automatic-driving vehicle.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Konrardy and incorporate the teachings of Hua to include a process for stopping the autonomous driving vehicle during a collision. Doing so allows for safe operation of the vehicle platoon as to pause the platoon upon detecting a potential collision.

Regarding claim 16 as best understood, Konrardy discloses a control method for an automatic-driving vehicle, the control method comprising: performing a collision prevention process that is a process to prevent another vehicle from colliding with the load of the own vehicle in response to detecting that the load of the own vehicle has fallen from the own vehicle onto the road (see at least [claim 13] The computer system of claim 12, wherein the traffic at the road segment includes: an indication of a vehicle collision on the road segment, an indication of construction occurring on the road segment, a number of vehicles on the road segment, or a number of vehicles planning to exit the road segment; wherein the amount of wear and tear on the road segment includes at least one of: a number of potholes on the road segment, one or more ice patches on the road segment, or one or more cracks in the road segment; and wherein unexpected debris on the road segment includes at least one of: a fallen branch on the road segment, a flooded portion of the road segment, a rock on the road segment, fallen cargo on the road segment, a portion of a shredded tire on the road segment, or broken glass on the road segment.)
Konrardy fails to explicitly disclose the apparatus to detect that a load of an own vehicle that is the automatic-driving vehicle has fallen from the own vehicle onto a road. However, Mestres teaches the method for detecting that a load of an own vehicle is the automatic-driving vehicle has fallen onto a road; and  (see at least [¶ 0007] However, as in the previously cited publication to Crider, et al., there is no provision for the driver of a tractor pulling a carrier transporting items of luggage or cargo being able to instantaneously detect or sense the falling off of a particular item and to be able to alert the driver to retrieve the article without any undue delay, so as to be able to timely transport the retrieved item to its required destination at an aircraft, railway train or other vehicle, such as an intercity bus or the like.)
Thus, Konrardy discloses the method for detecting the falling of an object from an autonomous driving vehicle, and processing instructions for another autonomous vehicle to prevent colliding with the fallen object. Mestres teaches the apparatus to detect that a load of an own vehicle that is the automatic-driving vehicle has fallen from the own vehicle onto a road.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Konrardy and incorporate the teachings of Mestres to detect that a load of an own vehicle that is the automatic-driving vehicle has fallen from the own vehicle onto a road. Doing so allows for safe operation of the vehicle platoon.
A method for controlling system energy saving in an unmanned vehicle, comprising: determining, via a sensing device and a high-precision map, whether the unmanned vehicle is in a stop-and-wait state; and positioning an unmanned vehicle system in a standby state in response to the unmanned vehicle being in the stop-and-wait state, wherein the unmanned vehicle system performs decision-making and control of auto-driving of the unmanned vehicle including at least one of: vehicle positioning, vehicle travel control comprising speed control and direction control, vehicle stability control, lane retention or anti-collision…)	
Thus, Konrardy discloses the method for detecting the falling of an object from an autonomous driving vehicle, and processing instructions for another autonomous vehicle to prevent colliding with the fallen object. Hua teaches the collision prevention process to include a process to stop the automatic-driving vehicle.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Konrardy and incorporate the teachings of Hua to include a process for stopping the autonomous driving vehicle during a collision. Doing so allows for safe operation of the vehicle platoon as to pause the platoon upon detecting a potential collision.

Claims 8 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Konrardy in view of MESTRES and Hua, further in view of KIM et al. U.S. Pub. No. 2019/0147745 (“KIM”).
Regarding claim 8 as best understood, Konrardy discloses the vehicle control apparatus cited in claim 1 for detecting the falling of an object from an autonomous driving vehicle, and processing instructions for another autonomous vehicle to prevent colliding with the fallen object. Konrardy fails to explicitly disclose the collision prevention process includes a process to issue a notification to another vehicle traveling in the periphery.
However, KIM teaches the control apparatus according to claim 1, wherein: the collision prevention process includes a process to issue a notification to another vehicle traveling in the periphery (see at least [¶ 0013 - ¶ 0017] The controller may increase the constant distance gap (CDG) according to operation of the turn signal lamp, and may switch the platooning mode to a lane change mode… The detector portion may include a Blind-spot Collision Warning (BCW) system mounted to each of the vehicles…The BCW information may be used to detect whether a moving object is present at a rear lateral side of each of the vehicles… The controller may perform the lane change, when the moving object is not present at the rear lateral side of each of the vehicles… When the presence of the moving object is detected, the controller may be configured to control subsequent vehicles including a corresponding vehicle having detected the moving object to switch to a longitudinal following mode and a manual mode.)
Thus, Konrardy discloses the vehicle control apparatus cited in claim 1 for detecting the falling of an object from an autonomous driving vehicle, and processing instructions for another autonomous vehicle to prevent colliding with the fallen object. KIM teaches the collision prevention process includes a process to issue a notification to another vehicle traveling in the periphery.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Konrardy and 

Regarding claim 11 as best understood, Konrardy discloses the vehicle control apparatus cited in claim 1 for detecting the falling of an object from an autonomous driving vehicle, and processing instructions for another autonomous vehicle to prevent colliding with the fallen object. Konrardy fails to explicitly disclose the control apparatus to perform collision prevention when an object has fallen from vehicles in the platoon.
However, KIM teaches the control apparatus according to claim 1, wherein: when the automatic-driving vehicle is traveling in a platoon with other vehicles, the processor is programmed to perform the collision prevention process even when the processor detects that a load has fallen onto the road from any of the vehicles included in the platoon (see at least [¶ 0013 - ¶ 0017] The controller may increase the constant distance gap (CDG) according to operation of the turn signal lamp, and may switch the platooning mode to a lane change mode… The detector portion may include a Blind-spot Collision Warning (BCW) system mounted to each of the vehicles…The BCW information may be used to detect whether a moving object is present at a rear lateral side of each of the vehicles… The controller may perform the lane change, when the moving object is not present at the rear lateral side of each of the vehicles… When the presence of the moving object is detected, the controller may be configured to control subsequent vehicles including a corresponding vehicle having detected the moving object to switch to a longitudinal following mode and a manual mode.)

Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Konrardy and incorporate the teachings of KIM and include the control apparatus to perform collision prevention when an object has fallen from vehicles in the platoon. Doing so allows for safe operation of the vehicle platoon.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Konrardy in view of MESTRES, Hua and Kim as applied to claim 8 above, and further in view of Delong et al. U.S. Pub. No. 2015/0262435 (“Delong”).
Regarding claim 9 as best understood, Konrardy in view of KIM discloses the vehicle control apparatus cited in claim 8 for detecting the falling of an object from an autonomous driving vehicle, and processing instructions for another autonomous vehicle to prevent colliding with the fallen object and include a process to issue a notification to another vehicle traveling in the periphery. Konrardy fails to explicitly disclose the collision preventing unit changes a mode of the notification based on a weight or a shape of the fallen load, in the collision prevention process.
However, Delong teaches the control apparatus according to claim 8, wherein: the collision preventing unit changes a mode of the notification based on a weight or a shape of the fallen load, in the collision prevention process (see at least [¶ 0057] As a result of such comparison, categorization module 224 may determine that the large force encountered by the vehicle's wheels at location "P" is atypical (e.g., due to a pot hole or debris on road) or typical (e.g., a speed bump or mildly uneven surface in road) of forces/data gathered for user(s) with respect to location "P." The size of the anomaly, or the degree to which the force is atypical, may be taken into account by categorization module 224 in the form of a weighting given to the atypical incident (e.g., on a scale of 1-10). Categorization module 224 may relay all the data it has retrieved and/or generated to decision module 232. Based on such data, decision module 232 may determine/decide to generate an intelligent alert, which data to submit with the intelligent alert, the format of the intelligent alert, where to send the intelligent alert, and when to send the intelligent alert. The intelligent alert may be in the form of an audible or visual prompt to a user (e.g., driver of vehicle 116) asking the user whether they would like to report the pot hole/atypical incident to government/business officials.)
Thus, Konrardy in view of KIM discloses the vehicle control apparatus for detecting the falling of an object from an autonomous driving vehicle, and processing instructions for another autonomous vehicle to prevent colliding with the fallen object and include a process to issue a notification to another vehicle traveling in the periphery. Delong teaches the collision preventing unit changes a mode of the notification based on a weight or a shape of the fallen load, in the collision prevention process.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to have modified Konrardy in view of KIM and incorporate the teachings of Delong wherein collision preventing unit changes a mode of the notification based on a weight or a shape of the fallen load, in the collision prevention process. Doing so allows for efficient recognition of debris on the road or in the traveling lane.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Konrardy in view of MESTRES, Hua and Kim as applied to claim 8 above, and further in view of FUKAYA et al. U.S. Pub. No. 2020/0010118 (“FUKAYA”).
Regarding claim 12 as best understood, Konrardy in view of KIM discloses the vehicle control apparatus cited in claim 11 for detecting the falling of an object from an autonomous driving vehicle, and processing instructions for another autonomous vehicle to prevent colliding with the fallen object and perform collision prevention when an object has fallen from vehicles in the platoon. Konrardy fails to explicitly disclose collision prevention process includes a process to stop some or all of the vehicles included in the platoon.
However, FUKAYA teaches the control apparatus according to claim 11, wherein: the collision prevention process includes a process to stop some or all of the vehicles included in the platoon (see at least [¶ 0070] On the other hand, in S2109 replacing S109 of the driving assistance flow after the execution of S2101, it is taken as impossible to ensure the predicted interval D to be equal to or larger than the threshold Dth that enables the passing-through or the passing-each-other while avoiding the fallen object or the parked or stopped vehicle, and the presentation of the state that the subject vehicle 2 is non-travelable is performed. As a result, since at least one of the subject vehicle stop instruction and the guide generation stop is executed, the driver can be assisted not to fall into a dangerous situation. Note that the driving assistance flow according to the second embodiment is substantially the same as the driving assistance flow according to the first embodiment except for the points described above.)
Thus, Konrardy in view of KIM discloses the vehicle control apparatus cited in claim 11 for detecting the falling of an object from an autonomous driving vehicle, and processing 
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to have modified Konrardy in view of KIM and incorporate the teachings of FUKAYA wherein the collision prevention process includes a process to stop some or all the vehicles included in the platoon. Doing so allows for safer operation of the autonomous vehicle platoon.

Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Konrardy
in view of MESTRES, Hua and KOYAMA et al. U.S. Pub. No. 2019/0251743
(“KOYAMA”).
Regarding claim 13 as best understood, Konrardy discloses the vehicle control apparatus cited in claim 1 for detecting the falling of an object from an autonomous driving vehicle, and processing instructions for another autonomous vehicle to prevent colliding with the fallen object. Konrardy fails to explicitly disclose boarding determining unit that determines whether a person has boarded the automatic-driving vehicle.
However, KOYAMA teaches the control apparatus according to claim 1, wherein the processor is programmed to perform a boarding determination to determine whether a person has boarded the automatic-driving vehicle, and the processor is programmed to change a mode of the collision prevention process based on a result of the boarding determination (see at least [¶ 0593] The following describes a method of selecting a cooping operation. A coping operation may be selected by the user such as a driver, or may be automatically selected by the vehicle without user's involvement. The vehicle may switch controls in accordance with whether the driver is onboard. For example, when the driver is onboard, the vehicle prioritizes the manual mode. Meanwhile, when the driver is not onboard, the vehicle prioritizes the mode to move to a safe place and stop.)
Thus, Konrardy discloses the vehicle control apparatus cited in claim 1 for detecting the falling of an object from an autonomous driving vehicle, and processing instructions for another autonomous vehicle to prevent colliding with the fallen object. KOYAMA boarding determining unit that determines whether a person has boarded the automatic-driving vehicle and enable a specific driving mode based on this determination. Although KOYAMA fails to explicitly disclose the driving mode to be a collision mode, it would have been obvious to incorporate the teaching of Stenneth to activate collision mode based on the determination of a driver or person on-board.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Konrardy and incorporate the teachings of KOYAMA and include the control apparatus to perform collision prevention on the basis of determining a driver or passenger on-board. Doing so allows for safe operation of the vehicle platoon.

Regarding claim 14 as best understood, Konrardy discloses the vehicle control apparatus cited in claim 13 for detecting the falling of an object from an autonomous driving vehicle, and processing instructions for another autonomous vehicle to prevent colliding with the fallen 
However, KOYAMA teaches the control apparatus according to claim 13, wherein: the processor is programmed to perform a process to notify at least either of a user of the automatic-driving vehicle and another vehicle traveling in the periphery as the collision prevention process, when a person is not on board the automatic-driving vehicle; and the processor is programmed to perform a process to stop the automatic-driving vehicle as the collision prevention process, when a person is on board the automatic-driving vehicle (see at least [¶ 0593] The following describes a method of selecting a cooping operation. A coping operation may be selected by the user such as a driver, or may be automatically selected by the vehicle without user's involvement. The vehicle may switch controls in accordance with whether the driver is onboard. For example, when the driver is onboard, the vehicle prioritizes the manual mode. Meanwhile, when the driver is not onboard, the vehicle prioritizes the mode to move to a safe place and stop.)
Thus, Konrardy discloses the vehicle control apparatus cited in claim 13 for detecting the falling of an object from an autonomous driving vehicle, and processing instructions for another autonomous vehicle to prevent colliding with the fallen object. KOYAMA boarding determining unit that determines whether a person has boarded the automatic-driving vehicle and enable a specific driving mode based on this determination. Although KOYAMA fails to explicitly disclose the driving mode to be a collision mode, it would have been obvious to incorporate the teaching of Stenneth to activate collision mode based on the determination of a driver or person on-board.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Konrardy and 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Omar K Morsy whose telephone number is (571)270-5604. The examiner can normally be reached Mon-Fri 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on (571) 272-1516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/O.K.M./Examiner, Art Unit 3668                                                                                                                                                                                                        
/Thomas Ingram/Primary Examiner, Art Unit 3668